 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    RAY KORNFELD,                                      Case No. 1:19-cv-00263-DAD-JLT (HC)
                  Petitioner,
12                                                       ORDER CORRECTING ORDER
              v.                                         GRANTING APPLICATION TO
13                                                       PROCEED IN FORMA PAUPERIS
      G. PUENTES,                                        ORDER DIRECTING TAFT
14                         Respondent.                   CORRECTIONAL INSTITUTION TO
                                                         CEASE COLLECTION OF PAYMENTS IN
15                                                       THIS CASE

16                                                       ORDER DIRECTING CLERK OF COURT
                                                         TO RETURN ANY PAYMENTS MADE IN
17                                                       THIS CASE TO PETITIONER

18          On February 25, 2019, Mr. Kornfield filed a petition for writ of habeas corpus along with

19   a motion to proceed in forma pauperis. (Docs. 1, 3.) On February 27, 2019, the Court issued an

20   order granting the motion to proceed in forma pauperis. It has come to the Court’s attention that

21   the order mischaracterized the action as a civil rights action pursuant to 42 U.S.C. § 1983, and

22   thus directed the Taft Correctional Institution to collect partial payments from Petitioner’s

23   account for the statutory filing fee of $350.00. (Doc. 3.) Petitioner is in fact proceeding with a

24   habeas petition pursuant to 28 U.S.C. § 2241 and therefore not subject to the $350.00 filing fee.

25   Accordingly, the Court ORDERS:

26          1) The order of February 25, 2019, (Doc. 3), is CORRECTED to reflect that Petitioner is

27                 proceeding with a petition pursuant to 28 U.S.C. § 2241;

28          2) Petitioner is AUTHORIZED to proceed in forma pauperis pursuant to 28 U.S.C. §
                                                        1
 1              1915;

 2        3) The order directing Taft Correctional Institution to collect partial payments toward the

 3              filing fee in this case is VACATED;

 4        4) Taft Correctional Institution is DIRECTED to cease collection of partial payments in

 5              this case;

 6        5) The Clerk of Court is DIRECTED to return to Petitioner any payments collected for

 7              the filing fee.

 8
     IT IS SO ORDERED.
 9

10     Dated:      June 6, 2019                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
